TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00577-CV


In re Seth Rountree





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



O R D E R


In this cause, Seth Rountree, a prison inmate acting pro se, petitioned for a writ of
mandamus compelling the district court to enter a judgment nunc pro tunc giving him credit for
time spent on community supervision in Williamson County cause number 98-897-K26.  On
October 20, 2009, the petition was denied in an opinion explaining that Rountree was not entitled
to the time credit he sought.
Rountree has now filed a motion to abate final decision and a supplemental motion
to abate with brief and exhibits.  Although filed in the mandamus proceeding, these motions relate
to a writ of habeas corpus filed by Rountree in the district court pursuant to article 11.07.  See
Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2009).  This Court has no jurisdiction over
article 11.07 writ applications, which must be filed in the district court and then forwarded to the
Texas Court of Criminal Appeals for a ruling.  Id. art. 11.07, § 3.  The motion and supplemental
motion to abate final decision are overruled.
It is ordered December 18, 2009


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Do Not Publish